Citation Nr: 0111718	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-06 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had in excess of 20 years of active service from 
February 1970 to June 1979 and from June 1986 to February 
1997.  He served on inactive duty in the United States Navy 
Reserves from February 1986 to June 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 administrative decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran has been shown to have had a break in service 
from June 1979 to February 1986, and has not been shown to 
have been discharged or released from active duty after June 
30, 1985 because of a service-connected disability, a 
preexisting medical condition, for hardship, for the 
convenience of the Government voluntarily, involuntarily for 
the convenience of the Government, or for a physical or 
mental condition not the result of his own willful 
misconduct.


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance 
benefits under Chapter 30, Title 38, United States Code have 
not been met.  38 U.S.C.A. § 3011 (West 1991)(as amended 
effective November 9, 2000); 38 C.F.R. §§ 21.7000, 21.7040, 
21.7042, 21.7044, 21.7045 (2000) (as amended effective 
November 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is eligible for educational 
assistance under Chapter 30, of the United States Code.  

An October 1986 letter from the Department of the Navy 
certifies that the veteran was then a member of the United 
States Navy on active duty.  The veteran's dates of 
enlistment were certified as the following: February 1970 to 
December 1973 (USN Active); December 1973 to June 1979 (USN 
Active); June 1979 to February 1986 (Service Break); February 
1986 to June 1986 (USNR Inactive); and June 1986 to present 
(USN Active).  The veteran's DD-214N Form shows that he 
served on active duty in excess of 20 years, until February 
1997.  He was transferred to the Fleet Reserve, and the 
narrative reason for separation was "sufficient service for 
retirement." 

During the pendency of the appeal, the applicable statute and 
regulations were amended, effective November 9, 2000.  As 
noted below, the facts are not in dispute, and the law is 
dispositive in this appeal.  As such, the veteran is not 
prejudiced by failure to remand this case pursuant to Karnas 
v. Derwinski, 1 Vet.App. 308, 311 (1991).  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991)

The primary statutory provisions governing an individual's 
entitlement to Chapter 30 educational benefits is found in 38 
U.S.C.A. § 3011.  For eligibility under 38 U.S.C.A. § 
3011(a)(1)(A) an individual must have first entered on to 
active duty, after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A) (i), (ii) (as amended); 38 C.F.R. § 21.7042(a) 
(as amended).  In this case, the evidence shows that the 
veteran first entered on active duty in February 1970.  
Therefore, he does not meet the criteria for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(A) (as amended).  See 
generally, Manibog v. Brown, 8 Vet. App. 465 (1996) (service 
department determinations as to an individual's service shall 
be binding on the VA for purposes of establishing entitlement 
to benefits); see also Duro v. Derwinski, 2 Vet. App. 530 
(1992). 

A veteran may also be eligible for Chapter 30 benefits if he 
was previously eligible for Chapter 34 benefits.  It is noted 
that the Chapter 34 program was discontinued on January 1, 
1990, and that no benefits are payable under that program on 
or after that date.  See 38 U.S.C.A. § 3462(e) (West 1991).  
Under 38 U.S.C.A. § 3011(a)(1)(B), veterans who had Chapter 
34 eligibility remaining as of December 31, 1989, and met the 
criteria for conversion of such benefits under Chapter 30 
could attempt to establish eligibility for educational 
assistance under Chapter 30.  For eligibility, the veteran 
has to establish that he served on active duty at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, and continued active duty without a break in 
service for three years after June 30, 1985, or was 
discharged after June 30, 1985, for a service-connected 
disability, a nonservice-connected preexisting medical 
condition, a hardship, or the convenience of the government.  
38 C.F.R. § 3011(1)(B).  

In this case, although the veteran met the requirements for 
eligibility under Chapter 34, serving on active duty for more 
than 180 days after January 31, 1955 and before January 1, 
1977, with an honorable discharge, he does not qualify for 
Chapter 30 educational benefits.  See generally 38 U.S.C.A. 
§§ 3451-3493 (West 1991) (eligibility requirements for 
chapter 34 educational benefits).  The veteran did not serve 
on active duty between October 19, 1984, and July 1, 1985.  
Further, in any event, pursuant to 38 U.S.C.A. § 3462 and 
38 C.F.R. § 21.7044 (as amended), the veteran's ending date 
of eligibility for educational assistance benefits under 
Chapter 34, was ten years after his last release from active 
duty, or December 31, 1989, whichever was earlier.  

Additionally, the Board notes that the veteran may establish 
eligibility to Chapter 30 benefits under 38 U.S.C.A. § 3018A 
and 38 C.F.R. § 21.7045.  This additional eligibility 
category was established by the Defense Authorization Act, 
Pub. L. No. 101-510, 104 Stat. 1571 (codified as amended in 
38 U.S.C.A. § 3018A).  Under this code and regulation, the 
veteran must have been on active duty on September 30, 1990, 
elected to receive benefits under the Chapter 30 program, and 
received an honorable discharge due to involuntary separation 
after February 2, 1991.  38 U.S.C.A. § 3018A.  In the case at 
hand, the veteran's Certificate of Release or Discharge From 
Active Duty shows that his reason for separation in February 
1997 was "sufficient service for retirement," not 
involuntary separation.  The report also does not show that 
the veteran contributed to the Post-Vietnam Era Veteran's 
Educational Assistance Program.  Thus, the veteran remains 
ineligible under this provision.   

It is also noted that the veteran served on inactive duty in 
the United States Navy Reserves from February 1986 to June 
1986, and in February 1997 was transferred to the Fleet 
Reserve.  The veteran has not asserted that eligibility for 
educational assistance is warranted under this service, and 
in any event, his naval reserve service is excluded from 
coverage under 38 C.F.R. § 21.7020(b).

In this case, the Board acknowledges the veteran's assertions 
that he was never informed that he was not entitled to 
current educational benefits when he returned to active duty 
in February 1986.  However, the military's failure to provide 
accurate information regarding eligibility requirements 
cannot form the basis for a grant of relief when the 
eligibility requirements are not met.  Harvey v. Brown, 6 
Vet. App. 416, 423-24 (1994); McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).  Therefore, his assertion of not being informed or 
being misinformed cannot render him eligible for these 
statutory benefits.  

The Board is also cognizant of the veteran's lengthy and 
honorable service.  However, the Board is bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
1991).  In this case, the criteria for basic eligibility to 
educational assistance pursuant to Chapter 30, United States 
Code, have not been met.  Where the law and not the evidence 
is dispositive, the claim should be denied because of the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The appeal therefore is denied.  


ORDER

Basic eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

